DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: Line 1 reading “a microneedle patch” should read --the microneedle patch--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (USPGPub 2014/0339117) in view of Kato (USPGPub 2016/0121092) and further in view of Kobayashi et al. (USPGPub 2012/0184916). 

Re Claim 1, Quan discloses a patch case (30) comprising a thermoplastic polymer material (Quan ¶ 0047), holding a microneedle patch (10) comprising a support film (Quan ¶ 
	Quan in view of Kato fail to disclose wherein a break strength of a thermally fused portion is 0.01 to 20 N per unit, the unit being the area of a circle having a diameter of 1 cm, the break strength being quantified by compressing the fusion surface from above using a cylindrical rod having a diameter equal to a diameter of the fusion surface. Kobayashi discloses a patch case holding a microneedle patch (Kobayashi Fig. 20) comprising a break strength configured for easy detachment of the microneedle patch from the patch case upon insertion of the microneedle patch to the dermis of a user (Kobayashi ¶ 0112-0120). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the patch case and microneedle patch of Quan in view of Kato to comprise a break strength as disclosed by Kobayashi for easy detachment of the microneedle patch from the patch case upon insertion of the microneedle patch to the dermis of a user. 


Re Claim 2, Quan in view of Kato and further in view of Kobayashi disclose all of the limitations of Claim 1. Quan discloses wherein the thermoplastic polymer material and the micro-sealable material of the support film are both polyolefins (Quan ¶ 0047-0053 - wherein polyethylene is a polyolefin).

Re Claim 3, Quan in view of Kato and further in view of Kobayashi disclose all of the limitations of Claim 1. Quan discloses wherein the thermoplastic polymer material and a heat-sealable material of the support film are the same thermoplastic polymers (Quan ¶ 0047 and 0053-0054 - both made of polyethylene).

Re Claim 6, Quan in view of Kato and further in view of Kobayashi disclose all of the limitations of Claim 1. In Claim 1, Kato discloses wherein the microneedle patch is attached to the underside of the edge of the patch case by thermal fusion for fixing the microneedle patch to the patch case. However, Quan in view of Kato and further in view of Kobayashi do not disclose wherein a thermal fusion pattern is three or more points of multiple-point fusion, dashed-line fusion, solid-line fusion, or full-feature fusion. Under KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. One of ordinary skill in the art before the effective filing date of the present invention would have configured the thermal fusion of Quan in view of Kato and further in view of Kobayashi to have a thermal fusion pattern being three or more points of multiple-point fusion, dashed-line fusion, solid-line fusion, or full-feature fusion wherein these techniques are within the ordinary skill of thermal fusion and one of ordinary skill in the art would recognize using these techniques would improve the device in similar ways.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (USPGPub 2014/0339117) in view of Kato (USPGPub 2016/0121092) and further in view of Kobayashi et al. (USPGPub 2012/0184916) as applied to Claim 1 above, and further in view of Nagai et al. (USPGPub 2019/0083769).

Re Claim 7, Quan in view of Kato and further in view of Kobayashi disclose all of the limitations of Claim 1. Quan in view of Kato and further in view of Kobayashi does not disclose wherein the patch case holding the microneedle patch comprises a clasp or a screw for attaching the patch case to a front face of an applicator. Nagai discloses a microneedle patch (3) and an applicator (1) (Nagai Fig.6) wherein a patch case (43, 31) holding the microneedle patch (3) comprises a clasp (47) for attachment to the front face of the applicator (1) thus preventing the need for adhesives (Nagai ¶ 0092, Fig. 6 - magnetic clasp). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the patch case holding a microneedle patch of Quan to comprise a clasp for attaching the patch case to the front face of an applicator as disclosed by Nagai thus preventing the need for adhesives.

Response to Arguments
Applicant’s arguments on Pages 4-6 of the response filed 10/15/2021, with respect to claim objections and 112 indefinite rejections have been fully considered and are persuasive.  Due to amendments of Claims 1-4 and 6-7, all claim objections and 112 indefinite rejections have been withdrawn. 

Applicant’s arguments with respect to Claims 1-3 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/02/2022